Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 02, 2015

The Court of Appeals hereby passes the following order:

A16D0118. CHRISTOPHER M. HUNT, SR. v. RONALD CARTLEDGE et al.

      Christopher Hunt, Sr. filed this pro se application for discretionary appeal,
purportedly seeking review of a trial court order denying his October 30, 2015,
“Direct Attack on Order with Motion to Set Aside for Perjury/Fraud and Emergency
Motion for TRO to Prevent Sale and Extraordinary Motion for New Trial” (the
“October 30 Motion”). With his application materials, Hunt has submitted a trial
court order signed on October 30, 2015. This order however, is not file-stamped and,
in any event, does not dispose of any of the claims for relief that Hunt raised in his
October 30 Motion. On November 3, 2015, we ordered Hunt to supplement his
application within 10 days with a stamped “filed” copy of the order to be appealed.
      On November 13, 2015, Hunt filed, in this Court, a motion for an extension of
time to file a stamped “filed” copy of the order to be appealed. Hunt asserts in this
motion that no such order has yet been filed in the trial court. Consequently, Hunt’s
application is premature because, given the apparent absence of a trial court order, we
have nothing to review. See Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d
831) (2010); see also Ward v. State, 299 Ga. App. 826, 827 (683 SE2d 894) (2009)
(this Court is for the correction of errors and will not consider issues on which the
trial court has not ruled). Accordingly, Hunt’s application is hereby DISMISSED.
Hunt’s motion for an extension of time is DENIED as unnecessary.
Court of Appeals of the State of Georgia
                                     12/02/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.